          Case 1:18-cv-02610-TJK Document 8 Filed 11/13/18 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


        Plaintiffs,

 v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the          Case No.
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

        Defendants.


CERTIFICATE REQUIRED BY FRCP 7.1 AND LCvR 26.1 OF THE LOCAL RULES OF
  THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

       I, the undersigned, counsel of record for Plaintiff Cable News Network, Inc. (“CNN,

Inc.”), pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 26.1, certify that to

the best of my knowledge and belief, the following are parent companies, subsidiaries or

affiliates of CNN, Inc. which have any outstanding securities in the hands of the public.

       AT&T Inc.

To the best of CNN, Inc.’s knowledge, no publicly held company owns ten percent or more of

AT&T Inc.’s stock.
            Case 1:18-cv-02610-TJK Document 8 Filed 11/13/18 Page 2 of 2



         These representations are made in order that judges of this Court may determine the need

for recusal.

Dated:          November 13, 2018
                Washington, D.C.

                                             Respectfully submitted,


                                             ________________________________
                                             Theodore J. Boutrous, Jr., (D.C. Bar No. 420440)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             333 South Grand Ave.,
                                             Los Angeles, California 90071
                                             Tel: (213) 229-7804
                                             tboutrous@gibsondunn.com

                                             Theodore B. Olson (D.C. Bar No. 367456)
                                             Joshua S. Lipshutz (D.C. Bar No. 1033391)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue, N.W.
                                             Washington, D.C. 20036
                                             Tel: (202) 955-8688
                                             tolson@gibsondunn.com
                                             jlipshutz@gibsondunn.com

                                             Anne Champion (pro hac vice forthcoming)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             200 Park Avenue
                                             New York, New York 10166-0193
                                             Tel: (212) 351-5361
                                             achampion@gibsondunn.com

                                             Counsel for Plaintiffs Cable News Network, Inc.,
                                             and Abilio James Acosta




                                                 2
